Citation Nr: 1211064	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  10-14 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran had active military service from August 1967 to November 1971.   

This matter comes to the Board of Veterans' Appeals (Board) from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied entitlement to service connection for bilateral hearing loss.  The RO in Los Angeles, California, currently retains jurisdiction of the Veteran's claim file.  


FINDING OF FACT

Resolving all doubt, the competent evidence shows a relationship between the current bilateral hearing loss and service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.385 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

The claim of service connection for bilateral hearing loss has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome noted above, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Analysis

The Veteran seeks service connection for bilateral hearing loss.  He contends that during service he worked on and around helicopters in Vietnam with no hearing protection, and that the noise from their rotor blades and engines caused his hearing loss.  He contends further that while on guard duty the noise from the engine room was so loud he would put bread in his ears, and while living on base he would hear jets take off from such a close distance his house would shake.  The Veteran also contends that he first notified some hearing loss in 1972, and that he would have to ask people to repeat themselves.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Service connection may also be granted if the evidence shows that the condition was observed during service and continuity of symptomatology was demonstrated thereafter, and if the evidence includes competent evidence relating the current condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997); 38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Impaired hearing shall be considered a disability when the auditory thresholds in any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 hertz (Hz) are 40 decibels or greater.  38 C.F.R. § 3.385.  VA examinations were conducted in September 2008 and May 2010.  Audiometric testing was conducted, which revealed auditory thresholds in each of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz of 40 decibels or more.  The Veteran was given diagnoses of bilateral sensorineural hearing loss during these examinations.  Thus, the competent evidence of record indicates that the Veteran currently has a bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  

The Veteran's service treatment records (STRs) do not indicate any treatment for, or complaints of, bilateral hearing loss.  

The Veteran claims that he was exposed to acoustic trauma from various sources during service, especially from helicopters that he flew in conjunction with his duties in journalism in Vietnam.  The Veteran's personnel records show that he was awarded the Vietnam Service Medal, Republic of Vietnam Campaign Medal with device, and that his military occupational specialty was related to photography.  The Veteran is competent to report that he heard loud noises during service.  See Charles v. Principi, 16 Vet. App. 370 (2002) (finding a Veteran competent to testify to symptomatology capable of lay observation).  Given the Veteran's era of service, his consistent statements regarding acoustic trauma, and the medals he was awarded, the Board finds his statements to be credible and concedes that he was exposed to acoustic trauma during service.   

A July 2008 opinion from a private hearing aid dispenser notes that the Veteran reported his progressive hearing loss and tinnitus began with intense noise exposure in the military.  He was frequently exposed to loud environmental noise while on helicopters with no hearing protection.  

A September 2008 VA examination report notes that the Veteran served during Vietnam, but did not participate in combat activity.  The Veteran reported his condition has existed since 1972.  He was exposed to acoustic trauma from helicopter rotor blades, jet engines, and engine room noise.  Following service he worked in heating and air conditioning and was a truck driver.  Following audiological testing, the examiner opined that it is at least as likely as not that the Veteran's hearing loss and tinnitus are related to acoustic trauma during service.  The rationale provided for this opinion was that the Veteran had significant acoustic trauma during service and after it, and therefore there is more than one source of his present degree of hearing loss.  

A May 2010 VA examination report notes that the Veteran reported military and occupational hazardous noise exposure.  The examiner opined that due to the presence of normal hearing at the time of discharge it is not likely that the Veteran's identified hearing loss was incurred in or aggravated by service.  There is no evidence of acoustic trauma during military service.  The examiner also opined that his tinnitus is as likely as not related to service due to the positive history of hazardous noise exposure.  An addendum opinion was provided by this examiner in June 2010, but it contains exactly the same medical opinions and rationales as those expressed in the May 2010 examination.  

In a June 2010 rating decision the RO granted service connection for tinnitus.  

A medical opinion based on an inaccurate or contradictory factual premise is not probative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Because the May 2010 VA examination report and addendum opinion note that the Veteran's tinnitus is related to acoustic trauma during service, but that there is no evidence of acoustic trauma during service for purposes of his claim of service connection for hearing loss, the Board finds that this opinion is based on a contradictory, and therefore inaccurate, factual premise and has limited probative value.  

The Veteran is competent to report a decreased ability to hear during and after service.  See Charles, 16 Vet. App. at 370.  The Board finds the Veteran's statements that he noticed a decreased ability to hear in 1972 and thereafter to be credible.  

Thus, the Veteran has provided competent and credible lay evidence that his current bilateral hearing loss disability began during service.  Similarly, the September 2008 VA examination report is competent audiological evidence indicating that his current hearing loss is related, in part, to acoustic trauma during service.  There is no indication that the examiner misstated any relevant fact or that the Veteran supplied an inaccurate history to the examiner.  Although the May 2010 VA examination report found that the Veteran's hearing loss is not related to service, it is of limited probative value and given the Veteran's competent and credible statements and the September 2008 VA examination, at the very least, the evidence is in equipoise and any doubt is resolved in the Veteran's favor. 

Accordingly, service connection for bilateral hearing loss is warranted. 


ORDER

Entitlement to service connection for bilateral hearing loss is granted.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


